Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 01/25/20219, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is relating to generating data representations of data and analyzing the data utilizing the data representations.
Claim 1 recites a method comprising: generating a plurality of entigen groups from a plurality of phrases, wherein the plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases, wherein the plurality of phrases is of a related topic; determining an initial interpretation of the related topic based on the plurality of most likely meanings for the plurality of phrases; generating a plurality of scores for the plurality of entigen groups based on the initial interpretation of the related 
The limitation of generating…; determining … ; generating…; interpreting…; indicating… as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “execution by a computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “execution by a computing device” language, “generating a plurality of entigen groups from a plurality of phrases, wherein the plurality of entigen groups represents a plurality of most likely meanings for the plurality of phrases, wherein the plurality of phrases is of a related topic; determining an initial interpretation of the related topic based on the plurality of most likely meanings for the plurality of phrases; generating a plurality of scores for the plurality of entigen groups based on the initial interpretation of the related topic and source information of the plurality of phrases, wherein a first score of the plurality of scores is for a first entigen group of the plurality of entigen groups; interpreting the plurality of scores in relation to the initial interpretation to determine a confidence level of the initial interpretation; and when the confidence level of the initial interpretation compares favorably to a confidence threshold, indicating that the initial interpretation is reliable” in the context of this claim encompasses the user mentally evaluating/observing the most likely meaning for the plurality of phrases with related topic; determining the initial interpretation and based on that generating a score and also interpreting the score to determine the importance level of the initial interpretation that meets a confidence threshold. Therefore, the claim,  mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element to perform the “generating…; determining … ; generating…; interpreting…; indicating…” steps. The database is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 7 is directed to a device reciting similar features called in the counterpart claim 1, and thus is rejected for the same reasons as set forth above. That is, other than reciting “an interface; a local memory; and a processing module” nothing in the claim element precludes the step from practically being performed in the mind
Claim 13 recites a computer readable memory with similar features called in the counterpart claim 1, and thus is rejected for the same reasons as set forth above.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US Pat No. 8,135,715), in view of Onishi et al. (US Pat No. 9,489,370).
As to claims 1, 7, 13, King teaches a method for execution by a computing device, the method comprises:
generating a plurality of entigen groups (i.e. Each of the columns corresponds to distinction sets formed through the clustering, col. 12, lines 45-54) from a plurality of phrases (i.e. blocks of a particular quantity of words, col. 4, lines 50-57), wherein the plurality of entigen groups (i.e. the meanings determined by the clustering, col. 4, line 58 to col. 5, line 15) represents a plurality of most likely meanings for the plurality of phrases (i.e. each of blocks 204-216 comprises two hundred words in length, with the exception of the first block 202 and the last block 218, col. 5, lines 23-46), wherein the plurality of phrases is of a related topic (i.e. the clusters of words intracorrelated with "saturn.", col. 4, lines 26-29; a particular target word, col. 4, line 58 to col. 5, line 15);
determining an initial interpretation of the related topic (i.e. Referring to FIG. 8A, which illustrates a simplified example of the word weights table for the target word "saturn" for an embodiment of the invention, the table 800 has three columns 801, 803, and 805, col. 12, lines 45-54) based on the plurality of most likely meanings for the plurality of phrases (i.e. the quantity of blocks in which a particular word is found is determined, and the results are tabulated for all words, col. 4, line 58 to col. 5, line 15);
generating a plurality of scores (i.e. The column that yields the most weight by a sufficient margin is chosen at step 906 to represent the meaning of the target word in that particular block, col. 12, line 58 to col. 12, line 20) for the plurality of entigen groups based on the initial interpretation of the related topic and source information of the plurality of phrase, wherein a first score of the plurality of scores is for a first entigen group of the plurality of entigen groups (i.e. the word weights table for a target word will reveal which meaning of the target word that a particular overcorrelated word strongly or weakly supports, col. 12, line 58 to col. 13, line 20);
interpreting the plurality of scores (i.e. From the distinction sets for each of the 64,000 target words, a word weights table is formed. A word weights table for a particular word has a column of all the highly overcorrelated words, and a plurality of columns of weights, wherein each column of weights represents a meaning of the target word that was determined through the clustering, col. 12, lines 34-44) in relation to the initial interpretation to determine a confidence level of the initial interpretation (i.e. At step 115, the intracorrelations are analyzed, and the highly overcorrelated words are clustered into distinction sets. At step 117, based on the meanings determined by the clustering, weights relative to each meaning are assigned to each of the highly overcorrelated words, col. 4, line 58 to col. 5, line 15); and
when the confidence level of the initial interpretation compares favorably to a confidence threshold (i.e. The inverted table is used to generate a second inverted word frequency table, consisting only of the words with the sixty-four thousand highest frequency counts. In one embodiment, those sixty-four thousand words are the "words of interest" that will be further analyzed as target words by the system, col. 6, lines 30-50), indicating that the initial interpretation is reliable (i.e. The words, and the weights that are relative to each meaning, are organized into a word/meaning weight table. At step 119, the word weights are refined until the system has reached stability, col. 4, line 58 to col. 5, line 15).
King implicitly teaches the term “phrase” as blocks of a particular quantity of words, col. 4, lines 50-57.
King does not clearly state this term. Onishi teaches this term (i.e. natural word phrases "Nippon Denki (NEC Corporation)", "NEC", and "Nichiden" have the synonymity as the words. Further, assuming that "Nippon Denki" is the synonym source as the seed expression, "NEC" and "Nichiden" are synonym candidates, col. 6, lines 14-21).
It would have been obvious to one of ordinary skill of the art having the teaching of King, Onishi before the effective filing date of the claimed invention to modify the system of King to include the limitations as taught by Onishi. One of ordinary skill in the art would be motivated to make this combination in order to determine a synonym relation of two words (natural word phrases) by corresponding to the period in view of Onishi (col. 6, lines 11-13), as doing so would give the added benefit of providing a synonym dictionary which records the expressions in a synonym relation, which can also record the start and end time of the synonym relation as taught by Onishi (col. 9, lines 14-16).
         As to claims 2, 8, 14, King teaches the confidence level of the initial interpretation compares favorably to the confidence threshold, facilitating one or more of:
storing a representation of the initial interpretation in a knowledge database as curated knowledge (i.e. Techniques are provided for analyzing web documents, in particular a computer system for automatically detecting and classifying polysemous words in web documents, col. 3, lines 20-22); and
storing at least some of the plurality of entigen groups in the knowledge database as further curated knowledge (i.e. The words in the distinction sets label the results of the clustering. The possible meanings and usage contexts of a target word are thus derived from the distinction sets, without performing any semantic analysis, col. 12, lines 18-30); and
when the confidence level of the initial interpretation compares unfavorably to the confidence threshold, facilitating one or more of:
	generating an updated plurality of entigen groups from an updated plurality of phrases, wherein the updated plurality of entigen groups represents a plurality of most likely meanings for the updated plurality of phrases, wherein the updated plurality of phrases is of the related topic;
	determining an updated initial interpretation of the related topic based on the plurality of most likely meanings for the updated plurality of phrases (i.e. The word weights table for each of the target words are refined. The refining allows the system to fine-tune relationship between each of the intracorrelated words and its presumed meaning that resulted from the clustering, col. 12, lines 58 to col. 12, line 20);
	generating an updated plurality of scores for the updated plurality of entigen groups based on the updated initial interpretation of the related topic and updated source information of the updated plurality of phrases, wherein a first score of the updated plurality of scores is for a first entigen group of the updated plurality of entigen groups (i.e. The word weights table for each of the target words are refined. The refining allows the system to fine-tune relationship between each of the intracorrelated words and its presumed meaning that resulted from the clustering, col. 12, lines 58 to col. 12, line 20);
	interpreting the updated plurality of scores in relation to the updated initial interpretation to determine an updated confidence level of the updated initial interpretation (i.e. the weights in the chosen column are increased, and the weights in the other columns are decreased, thus applying "peer pressure" to the weights, col. 12, line 58 to col. 13, line 20); and
	when the updated confidence level of the updated initial interpretation compares favorably to the confidence threshold, indicating that the updated initial interpretation is reliable (i.e. When the process is completed, the word weights table for a target word will reveal which meaning of the target word that a particular overcorrelated word strongly or weakly supports, col. 12, line 58 to col. 13, line 20).

As to claims 3, 9, 15, King teaches the generating the plurality of entigen groups from the plurality of phrases comprises:
determining a set of identigens for each word of at least some words of a string of words of a first phrase of the plurality of phrases to produce a plurality of sets of identigens, wherein each identigen of the set of identigens is a different meaning of a corresponding word (i.e. The words in the distinction sets label the results of the clustering. The possible meanings and usage contexts of a target word are thus derived from the distinction sets, without performing any semantic analysis, col. 12, line 18-30); and
interpreting, based on a knowledge database, the plurality of sets of identigens to produce the first entigen group, wherein each entigen of the first entigen group corresponds to a selected identigen of one of the plurality of sets of identigens that represents a most likely meaning of a corresponding word of the at least some of the words of the string of words, wherein the first entigen group is a most likely meaning of the string of words, wherein the knowledge database includes a plurality of records that link words having a connected meaning (i.e. The clustering produces distinction sets of clustered words. A particular distinction set for a particular target word is a set of correlated words, whose grouping is presumed to distinguish one meaning of the target word from other meanings of the target word, col. 12, lines 18-30).

As to claims 4, 10, 16, King teaches the determining the initial interpretation of the related topic based on the plurality of most likely meanings for the plurality of phrases comprises at least one of:
identifying a most frequent most likely meaning of the plurality of most likely meanings for the plurality of phrases as the initial interpretation (i.e. At step 904, for each column of the table, the weights corresponding to the subset of words are summed. The column that yields the most weight by a sufficient margin is chosen at step 906 to represent the meaning of the target word in that particular block, col. 12, line 58 to col. 13, line 20);
identifying an entigen group associated with the most frequent most likely meaning of the plurality of most likely meanings for the plurality of phrases as the initial interpretation (i.e. a meaning is determined for the target word in the block by reference to the word weights table for the target word. At step 902, a subset of words in the block that are part of the set of 256 most highly overcorrelated words in the word weights table for the target word is determined, col. 12, line 58 to col. 13, line 20); and
identifying an entigen group associated with a most likely meaning that compares favorably to a search phrase as the initial interpretation (i.e. the word weights table for a target word will reveal which meaning of the target word that a particular overcorrelated word strongly or weakly supports, col. 12, line 58 to col. 13, line 20).

As to claims 5, 11, 17, King teaches the generating the plurality of scores for the plurality of entigen groups based on the initial interpretation of the related topic and source information of the plurality of phrases comprises one or more of:
determining a reliability score for the first entigen group based on a reliability level of a first source associated with a first phrase that is utilized to generate the first entigen group (i.e. The word weights table for each of the target words are refined. The refining allows the system to fine-tune relationship between each of the intracorrelated words and its presumed meaning that resulted from the clustering, col. 12, line 58 to col. 13, line 20);
determining an aging score for the first entigen group based on an age of the first phrase (i.e. there is a possibility of having such a tendency that "Asahi" often means newspaper in the morning while it often means beverages at night, col. 6, lines 22-35; i.e. Based on the foregoing, there is great need to be able to automatically and quickly update a search engine with newly correlated words of polysemous words, col. 2, lines 16-32);
determining an alignment score for the first entigen group based on alignment with the initial interpretation, wherein an alignment score for a confirming alignment is greater than an alignment score for a disconfirming alignment (i.e. For each block that contains a particular target word, a meaning is determined for the target word in the block by reference to the word weights table for the target word, col. 12, line 58 to col. 13, line 20); and
determining the first score for the first entigen group based on a weighting approach and the reliability score for the first entigen group, the aging score for the first entigen group, and the alignment score for the first entigen group (i.e. the word weights table for a target word will reveal which meaning of the target word that a particular overcorrelated word strongly or weakly supports, col. 12, line 58 to col. 13, line 20).
Onishi teaches:
determining an aging score for the first entigen group based on an age of the first phrase (i.e. there is a possibility of having such a tendency that "Asahi" often means newspaper in the morning while it often means beverages at night, col. 6, lines 22-35);
determining the first score for the first entigen group based on a weighting approach and the reliability score for the first entigen group, the aging score for the first entigen group, and the alignment score for the first entigen group (i.e. The synonym relation is determined by determining that the synonym source expression whose occurrence number is the largest among the text set in the time interval ... with respect to the occurrence number per unit time in the time interval is in a synonym relation with the synonym expression candidate, col. 9, lines 5-13).

As to claims 6, 12, 18, King teaches the interpreting the plurality of scores in relation to the initial interpretation to determine the confidence level of the initial interpretation comprises:
identifying confirming entigen groups of the plurality of entigen groups favorably aligned with the initial interpretation (i.e. from the word frequency table, a particular quantity of words that appear more frequently than the rest of the words are deemed "words of interest" that are further analyzed, col. 4, line 58 to col. 5, line 15);
identifying disconfirming entigen groups of the plurality of entigen groups unfavorably aligned with the initial interpretation (i.e. At step 113, for each table associated with a particular target word, a particular quantity of words that are the most highly overcorrelated are analyzed for their intracorrelations with one another, col. 4, line 58 to col. 5, line 15);
determining the confidence level based on a weighting approach and scores for the confirming entigen groups and other scores for the disconfirming entigen groups (i.e. At step 115, the intracorrelations are analyzed, and the highly overcorrelated words are clustered into distinction sets. At step 117, based on the meanings determined by the clustering, weights relative to each meaning are assigned to each of the highly overcorrelated words, col. 4, line 58 to col. 5, line 15).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153